Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, based on applicant’s persuasive arguments and further consideration and/or search, does not suggest or render obvious a circuit particularly characterized by a first n-type region on an N-well, wherein the first n-type region is the base of the PNP BJT and the drain of the NMOS transistor; wherein the first n-type region and the second p-type region conductively coupled to the signal pad, as detailed in claim 1. Clams 2-8 depend from claim 1.
The closest the prior art of record, based on applicant’s persuasive arguments and further consideration and/or search, does not suggest or render obvious a dual mode snap back circuit device, particularly characterized by a first n-type on an N-well, wherein the first n-type region is the base of the PNP BJT and the drain of a gate-grounded extended drain n-type metal-oxide –semiconductor (GGEDNMOS) transistor; wherein the second p-type region is on a third p-type region that is in the N-well, and wherein the third p-type region is more lightly doped that the second p-type region, as detailed in claim 9.  Claims 10-15 depend from claim 9.
The closest prior art of record based on applicant’s persuasive arguments and further consideration and/or search, does not suggest or render obvious a computing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 17, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896